EXHIBIT 10.42 EXCLUSIVE LICENSE AGREEMENT This Agreement is made effective the 24th day ofNovember, 1998 (the “Effective Date”), by and between George B. McDonald, M.D. (hereinafter called the “LICENSOR”), located at 1815 102nd Place S.E., Bellevue, WA 98004, and Enteron Pharmaceuticals, Inc. (hereinafter called “LICENSEE”), located at 787 Seventh Avenue, 48th Floor, New York, NY 10019. WHEREAS, LICENSOR owns the “Licensed Patents” defined below and is willing to grant a license to LICENSEE under the Licensed Patents; and WHEREAS, LICENSEE desires to obtain a license to the Licensed Patents upon the terms and conditions hereinafter set forth. NOW, THEREFORE, it is agreed as follows: Section 1.Definitions. As used in the Agreement, the following capitalized terms, whether used in the singular or plural, shall have the following meanings: A.“Affiliate” means any corporation or other business entity controlled by, controlling, or under common control with LICENSEE, but only for so long as such control exists.For purposes of this definition, “control” means (a) direct or indirect beneficial ownership of at least fifty percent (50%) of the voting stock of another corporation; or (b) the power, whether or not normally exercised, to direct or cause the direction of the management, affairs and policies of another corporation or other legal entity by contract, resolution, or otherwise. B.“Clinical Trial” means the enrollment of patients with graft-versus-host disease or patients who have had (or will have had) a bone marrow transplant and, therefore, are susceptible to graft-versus-host disease into a treatment protocol whose primary endpoints are the safety and efficacy of the treatment. C.“Calendar Quarter” means each three-month period ending March 31, June 30, September 30 and December 31. D.“Confidential Information” means all nonpublic technical and commercial information, including all inventions, inventor or laboratory notebooks and records, formulae, methods, plans, processes, specifications, experience and trade secrets relating to the Technology (a) disclosed by one party to the other or (b) developed as a result of research development or other activity conducted by either party prior to or during the term of this Agreement, E.“Development Report” means a written account of LICENSEE’s progress under a development plan identified in Section 3A and Appendix C that contains the information specified in Appendix B. F.“FDA” means the United States Food and Drug Administration or any successor agency having the administrative and regulatory authority to approve testing and marketing of human pharmaceutical or biological prophylactic, therapeutic or diagnostic products in the United States. G.“Know-how” means all tangible information and data that is owned or controlled by either party at any time before or during the term of the Agreement and that is related to the Licensed Process(es) or is necessary or useful in the development, registration, manufacture, use or sale of the Licensed Product(s), including, but not limited to, items listed on Appendix D, pharmacological, toxicological, clinical, analytical, and quality control data, and formulations, materials, drawings and sketches, designs, testing and test results, and other regulatory information. H.“Licensed Field’’ means research and development of products for the prevention and treatment of human diseases. I.“Licensed Patents” shall mean (i) all U.S. and foreign patents and patent applications set forth in Appendix I; (ii) any later-filed United States and/or foreign patent applications based on the patent applications and/or patents listed in Appendix I, or corresponding thereto, including any continuations, continuations-in-part, divisional, reissues, reexaminations, or extensions thereof; and (iii) any United Stales and/or foreign patents issuing from any of the foregoing- J.“Licensed Product” means (i) any product the relevant manufacture, use, sale or importation of which would, in the applicable country and in the absence of this License, infringe upon a Valid Claim under the Licensed Patents; or (ii) any product that is manufactured or used according to any Licensed Process. K.“Licensed Process” means any method or process the practice of which would, in the applicable country and in the absence of this License, infringe upon a Valid
